department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list 408a dec - s ete rat legend taxpayer a taxpayer b firm c roth_ira x roth_ira y amount m date dear this is in response to your request dated date as supplemented by correspondence dated date in which your authorized representative on your behalf requests relief under sec_301_9100-1 and sec_301 of the procedure and administrative regulations the regulations the following facts and representations have been submitted under penalty of perjury in support of the ruling requested in taxpayer a and taxpayer b the taxpayers who file a joint_return each made a contribution of amount m to roth_ira x and roth_ira y respectively firm c is the custodian of the roth_ira accounts the taxpayers were not aware at the time of the contributions that their calendar_year joint modified_adjusted_gross_income exceeded the dollar_figure income limitation on making such contributions in the taxpayers again made contributions of amount m to their respective roth iras during preparation of their federal_income_tax return it was determined that as a result of the fact that the taxpayers had modified_adjusted_gross_income of more than dollar_figure for the roth_ira contributions were not permitted for page the taxpayers then timely recharacterized the contributions as traditional nondeductible_ira_contributions the action related to the taxpayers’ federal_income_tax return caused the taxpayers to review their federal_income_tax return whereupon they discovered that although they had reported making nondeductible_contributions to traditional iras in fact the contributions had been roth_ira contributions and had been identified as such by firm c even though the taxpayers’ modified_adjusted_gross_income for exceeded the dollar_figure limit and the roth_ira contributions were not permitted when the taxpayers discovered this error and tried to correct it with firm c the time for making recharacterization elections for contributions made in had passed as of the date of the request to the best of the taxpayers’ knowledge the internal_revenue_service had not discovered their failures to make the elections to recharacterize the roth_ira contributions as traditional nondeductible_ira_contributions based on the foregoing facts and representations your authorized representative has requested a ruling that pursuant to sec_301_9100-1 and sec_301_9100-3 of the regulations taxpayer a and taxpayer b may each be granted a period not to exceed days as measured from the date_of_issuance of this ruling to make an election under sec_1_408a-5 of the income_tax regulations the i t regulations to recharacterize roth_ira x and roth_ira y as traditional iras with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of the internal_revenue_code the code and sec_1_408a-5 of the i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira ina recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax return for the year of contribution sec_1_408a-5 q a-6 of the t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer page sec_408a of the code provides in relevant part that an individual filing a joint_return with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to make a contribution to a roth_ira in that taxable_year sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section the information presented and documentation submitted on behalf of the taxpayers is consistent with their assertion that their failure to elect to recharacterize the roth iras on or before the date prescribed by law including extensions for filing page their federal_income_tax return for the year of contribution was caused by their lack of awareness of the necessity of making an election t based on the above taxpayers a and b meet the requirements of sec_301_9100-3 of the regulations clauses i and iii for the tax_year therefore taxpayer a and taxpayer b are each granted an extension of days as measured from the date of the issuance of this ruling letter to recharacterize his or her calendar_year contribution to the respective roth_ira as a nondeductible_contribution to a traditional_ira no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent pursuant to a power_of_attorney on file with the service a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact - please address all correspondence to se t ep ra t4 id - at sincerely yours sf donzell h littlejohn manager employee_plans technical group enclosures deleted copy of this fetter notice of intention to disclose notice
